Order, Supreme Court, Bronx County (Alison Y. Tuitt, J.), entered February 24, 2006, which denied plaintiffs motion to vacate a 2004 order that had granted defendant summary judgment dismissing the complaint on default, and to renew her opposition thereto, unanimously affirmed, without costs.
Plaintiff offered no reasonable excuse for her default (see Montero v City of New York, 38 AD3d 734 [2007]). In any event, the opposition presented in her request for leave to renew was *370insufficient to establish that she had sustained a serious injury, due to the infirmities in the medical submissions, as well as the nearly three-year, unexplained gap in her medical treatment (see Pommells v Perez, 4 NY3d 566 [2005]). Concur—Lippman, P.J., Friedman, Williams and Acosta, JJ.